Citation Nr: 1202518	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  08-08 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for contact dermatitis, tinea pedis, and tinea unguium, to include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from March 1964 to July 1964 and from October 1990 to May 1991.  He also served in the United States Navy from August 1964 to October 1967.  The Veteran also has unverified periods of active duty, active duty for training (ACDUTRA), and inactive duty for training (INACDUTRA) from November 1963 to August 1964, October 1967 to November 1969, November 1971 to June 1974, July 1974 to February 1976, May 1983 to October 1990, and from May 1991 to May 1995.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2007 and March 2007 rating decisions of the Fargo, North Dakota, Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that in the Veteran's VA Form 9, Appeal to the Board of Veterans' Appeals, received in February 2009, the Veteran indicated that he wanted to have a Board hearing at the RO.  In May 2008, the Veteran's representative submitted a statement indicating that the Veteran wished to withdraw his hearing request.  The Board finds that there is no hearing request pending at this time.  See 38 C.F.R. § 20.702(e) (2011).

The Board notes that additional evidence was received by the RO after the October 2007 Statement of the Case (SOC).  The Veteran has waived initial RO consideration of the new evidence added since October 2007 SOC.  See the December 2011 Written Brief Presentation; 38 C.F.R. § 20.1304 (c) (2011). 

The issue of entitlement to a compensable rating for sinusitis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See the February 2008 personal statement.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for bilateral hearing loss and contact dermatitis, tinea pedis, and tinea unguium, to include as due to an undiagnosed illness, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  In a March 2002 rating decision, service connection for bilateral hearing loss was denied.  

3.  The evidence received since the March 2002 rating decision was not previously of record and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for bilateral hearing loss.  

4.  In an April 2003 rating decision, the RO determined that new and material evidence had not been submitted to reopen the claim of service connection for contact dermatitis, tinea pedis, and tinea unguium, to include as due to an undiagnosed illness.  

5.  The evidence received since the April 2003 rating decision was not previously of record and relates to an unestablished fact necessary to substantiate the claim of service connection for contact dermatitis, tinea pedis, and tinea unguium, to include as due to an undiagnosed illness. 


CONCLUSIONS OF LAW

1.  The March 2002 rating decision that denied entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West Supp. 2011); 38 C.F.R. §§ 20.302, 20.1103 (2011). 

2.  New and material evidence has been submitted since the March 2002 rating decision, and the claim of entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West Supp. 2011); 38 C.F.R. § 3.156(a) (2011).  

3.  The April 2003 rating decision that determined new and material evidence had not been received to reopen the claim of service connection for contact dermatitis, tinea pedis, and tinea unguium, to include as due to an undiagnosed illness, is final.  38 U.S.C.A. § 7105(c) (West Supp. 2011); 38 C.F.R. §§ 20.302, 20.1103 (2011). 

4.  New and material evidence has been submitted since the April 2003 rating decision, and the claim of service connection for contact dermatitis, tinea pedis, and tinea unguium, to include as due to an undiagnosed illness, is reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West Supp. 2011); 38 C.F.R. § 3.156(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5.103(a) (West Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  

Given the fully favorable decision discussed below for the issues of whether new and material evidence has been received to reopen the claims of entitlement to service connection for bilateral hearing loss and contact dermatitis, tinea pedis, and tinea unguium, to include as due to an undiagnosed illness, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error.  

II.  Decision

In a March 2002 rating decision, the RO denied service connection for the Veteran's claimed hearing loss.  The RO explained that although the Veteran's service treatment records reflect his hearing loss existing prior to service, there is no objective evidence showing a worsening of his hearing loss during service.  Subsequently thereafter, in an April 2003 rating decision, the RO determined that new and material evidence had not been submitted to reopen the claim of service connection for contact dermatitis, tinea pedis, and tinea unguium, claimed as due to an undiagnosed illness.  The RO explained that while VA outpatient treatment records recently submitted were new, they were not material because the records failed to show treatment, complaints, or diagnoses of contact dermatitis, tinea pedis, and tinea unguium.  Both decisions were not appealed, and thus subsequently became final.  38 U.S.C.A. § 7105(c) (West Supp. 2011); 38 C.F.R. §§ 20.302, 20.1103 (2011).  

Under applicable criteria, a claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  If the claim is thus reopened, it will be reviewed on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. §§ 5108, 7105 (West Supp. 2011); Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

The evidence that is considered to determine whether new and material evidence has been received is the evidence submitted since the last final disallowance of the appellant's claim on any basis.  Evans, 9 Vet. App. at 273.  This evidence is presumed credible for the purposes of reopening the appellant's claim, unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992); see also Robinette v. Brown, 8 Vet. App. 69 (1995).  

In the present case, the Veteran has submitted additional evidence in support of his applications to reopen.  For the reasons discussed below, the evidenced is new and material, and his claims on appeal are reopened.  

In regard to the Veteran's claimed hearing loss, the Veteran submitted a May 2008 private medical statement and underwent a VA audiological examination in August 2008.  Specifically, in the May 2008 private medical statement, a private clinical audiologist concluded that the Veteran's military noise exposure "at least as likely" contributed to his current bilateral hearing loss.  On the other hand, the August 2008 VA examiner determined that the Veteran's hearing loss preexisted service, and it is "less than likely" that the hearing loss was aggravated by military noise exposure.  See the August 2008 VA examination report.  

The Board notes that this evidence is new in that it was not previously submitted at the time of the March 2002 rating decision, which denied entitlement to service connection for bilateral hearing loss.  Both the May 2008 private medical statement and August 2008 VA examination report are not cumulative or redundant of evidence already of record because both report and discuss the etiology of the Veteran's bilateral hearing loss.  

Turning to the Veteran's claimed skin disorder, VA outpatient treatment records from February 2002 to July 2007 reflect treatment, complaints, and a diagnosis of a skin disorder.  In June 2003, the Veteran visited his local VA outpatient treatment facility for six-month review of his hypertension and hypertriglyceridemia.  During the visit, he also complained of ongoing folliculitis symptoms.  Based on a physical examination, the Veteran was assessed with chronic staph folliculitis, which "waxes and wanes."  In February 2007, the Veteran submitted several photographs showing a recent outbreak of his skin disorder, along with a personal statement attesting to his current skin disorder symptoms.  He explained that he endures an outbreak at least two to three times a month, which consists of red and raised sores, scars, and pus pockets.  He further added that his skin disorder has been ongoing since March 1990.  The Board finds that this evidence is new in that it was not previously submitted at the time of the April 2003 rating decision.  It is also not cumulative or redundant of evidence already of record because the new evidence suggests that the Veteran's current skin disorder may be attributable to his active military service.  

Because the newly submitted evidence provides further details about the Veteran's bilateral hearing loss and contact dermatitis, tinea pedis, and tinea unguium, to include as due to an undiagnosed illness, and are potentially related to the Veteran's military service, it is material because it bears directly and substantially upon the specific matters under consideration.  Additionally, this evidence, by itself or in connection with evidence previously assembled, raises a reasonable possibility of substantiating the claims of service connection for bilateral hearing loss and contact dermatitis, tinea pedis, and tinea unguium, to include as due to an undiagnosed illness.  

Given the foregoing, the Board finds that the newly submitted evidence described above, to be both new and material.  Having submitted new and material evidence, the Veteran's claims on appeal are reopened.  38 U.S.C.A. § 5108 (West Supp. 2011); 38 C.F.R. § 3.156 (2011).  

	(CONTINUED ON NEXT PAGE)




ORDER

As new and material evidence has been received, the claim of entitlement to service connection for bilateral hearing loss is reopened.  

As new and material evidence has been received, the claim of entitlement to service connection for contact dermatitis, tinea pedis, and tinea unguium, to include as due to an undiagnosed illness, is reopened.  


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claims of entitlement to service connection for bilateral hearing loss and contact dermatitis, tinea pedis, and tinea unguium, to include as due to an undiagnosed illness.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993). 

The term 'veteran' is defined in 38 U.S.C.A. § 101(2) (West 2002) as 'a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.'  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d) (2011).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state.  38 U.S.C.A. §§ 101(22), 316, 502, 503, 504, 505 (West 2002); 38 C.F.R. § 3.6(c)(3) (2011). 

Regulations addressing presumptive service connection do not apply to claimants with respect to periods of ACDUTRA or INACDUTRA, since those presumptions only apply to "veterans."  The definition of "veteran" in these circumstances is such that it excludes such service unless, without benefit of the presumptions, it is established the individual was disabled from disease or injury incurred or aggravated during ACDUTRA or from injury incurred or aggravated during INACDUTRA, (other than for a myocardial infarction, cardiac arrest or a cerebrovascular accident occurring during INACDUTRA).  Thus, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA.  In the absence of such evidence, a period of ACDUTRA would not qualify as 'active military, naval, or air service,' and the appellant would not qualify as a 'veteran' by virtue of the active duty for training alone.  38 U.S.C. § 101(2), (24); see Acciola v. Peake, 20 Vet. App. 320, 324 (2008); see also Smith v. Shinseki, 24 Vet. App. 40 (2010). 

"[T]o have basic eligibility for veterans benefits based on a period of duty as a member of a state Army National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C.[A.] § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C.[A.] §§ 316, 502, 503, 504, or 505."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007) (citing 38 U.S.C. §§ 101(21), (22)(C)).  Further, eligibility can then only be established based on a period of "fulltime duty" as a National Guardsman if it is shown that the disability manifested itself during that period.  See Paulson v. Brown, 7 Vet. App. 466 (1995).  

According to the claims file, the Veteran served with the United States Navy, United States Army, the Michigan State Army National Guard (MI ARNG), and the United States Navy Reserve on several periods of service from March 1963 to October 1995.  During this time period, it appears that the Veteran served on active duty, ACDUTRA, and possibly INACDUTRA, but it remains unclear based on the record itself.  Furthermore, all of the periods of service have not been verified.  The Board notes that only service department records can establish if and when a person was serving on active duty, ACDUTRA, and/or INACDUTRA.  See Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Given the governing legal authority set forth above, a remand is necessary to clarify the Veteran's service dates, branches of service, and all periods of active duty, ACDUTRA, or INACDUTRA.  On remand, the Veteran's complete military personnel records must be obtained and associated with the claims file.  

The Board finds that after all the dates of the Veteran's service are verified, the Veteran should be afforded VA audiological and skin examinations to determine the etiology of his claimed disorders.  Review of the Veteran's service treatment records show that upon discharge from service in July 1964, clinical evaluation of the Veteran's ears and skin/lymphatics was normal, with audiometric testing reflecting normal hearing.  In February 1975, the Veteran visited the dermatology clinic with complaints of periodic episodes of a papular rash in his groin area for the past six months.  It was noted that the rash occurred only during his time on submarine duty.  In April 1975, examination of the skin revealed two or three small elevated lesions surrounded by an area of erythema.  He was diagnosed with skin rash, etiology undetermined, and a skin biopsy performed in April 1975 determined that the skin rash was chronic nonspecific perivasculitis, minimal etiology unknown.  There was also a notation as to the Veteran potentially being allergic to something on the submarine.  Subsequently thereafter, a May 1983 report of medical examination at enlistment reflected an abnormal clinical evaluation of the Veteran's skin/lymphatics.  It was noted that the Veteran had contact dermatitis.  Additionally, audiometric testing reflected hearing loss.  It was noted that the Veteran had high tone deafness, more on the right than left, noted to be chronic since last discharge.  Contact dermatitis on the arms, legs, and right abdomen was also noted on an August 20th sick call note.  

Several years later at a periodic examination, clinical evaluation of the Veteran's ears and skin/lymphatics was normal, but the Veteran demonstrated bilateral hearing loss during audiometric testing.  See the August 1987 report of medical examination.  Bilateral hearing loss, tinea pedis of the right foot, and tinea unguium with nail deformities was noted upon examination testing in August 1989.  See the August 1989 report of medical examination.  The Veteran continued to demonstrate bilateral hearing loss as noted in the March 1991 redeployment examination report, April 1991 Army reference audiogram, and February 1993 periodic report of medical examination.  Fungal infection of the toenails was noted, and hearing protection was recommended by the physician at the February 1993 examination.  Finally, at an August 1995 periodic over 40 examination, the examining physician again noted bilateral high frequency hearing loss, as well as a history of a "tropical" staph infection.  Post service treatment records reflect diagnoses for bilateral hearing loss and chronic staph folliculitis.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), the VCAA requires that the VA assist a claimant in obtaining evidence needed to substantiate the claim.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

Given the uncertainty of the record, the Board finds that a medical examination is warranted to clarify both the nature and etiology of the Veteran's bilateral hearing loss and skin disorder.  The Board acknowledges that the Veteran previously underwent a VA examination in August 2008 for his bilateral hearing loss.  According to the examination report, the August 2008 VA examiner concluded that the Veteran's hearing loss preexisted service in October 1990, since he demonstrated hearing loss at an August 1989 audiometric testing.  The examiner noted that audiometric testing completed in April 1991, "near the end of his active duty," did not show a significant shift in high frequency thresholds through 4000 Hertz compared to the audiogram obtained in August 1989.  As such, the VA examiner opined that it is "less than likely" that his preexisting hearing loss was aggravated by military noise exposure.  The Board considers this opinion insufficient as the Veteran's periods of service had not been ascertained or verified prior to the opinion.  In addition, the VA examiner failed to acknowledge the other examination reports of record which reflect the presence of bilateral hearing loss during other periods of service, including audiometric findings and the diagnosis regarding hearing loss shown on the examination dated in May 1983.  Because VA undertook to provide one, the Board must ensure that such an examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007) (noting that a medical opinion must describe the disability in sufficient detail so the Board can make a fully informed evaluation of the disability).  Accordingly, further development of the evidence will be undertaken prior to final adjudication of the Veteran's claims for service connection.  

In order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a new VCAA notice letter.  The letter should specifically notify him of the information and evidence necessary to substantiate his claims for service connection based on his Reserve and/or National Guard service.  The Veteran should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.  

2.  Confirm the Veteran's military service and verify his dates of service.  The Veteran should be asked to identify, with as much specificity as possible, each unit to which he was assigned and the dates of those assignments.  The RO/AMC should determine whether that service was active duty, ACDUTRA, and/or INACDUTRA, while serving in the Army, Navy, Navy Reserve, and Michigan State Army National Guard, and, to the extent feasible, provide the dates for each period of service.  As part of that process, the RO/AMC should attempt to obtain a copy of his DD 214(s) or other separation certificate(s), as well as the Veteran's Official Military Personnel File (OMPF) and/or Military Personnel Record Jacket (MPRJ) or the like.  The appropriate agency must be contacted to obtain the records.  All attempts to obtain this data, and any responses received, should be documented in the claims file.  

3.  After completion of #1 and #2 above, schedule the Veteran for a VA audiological examination to determine the current nature and likely etiology of his bilateral hearing loss.  The claims folder must be made available to the examiner in conjunction with the examination and should include a list of the Veteran's actual periods of active duty, ACDUTRA, and INACDUTRA, while serving in the Army, Navy, Navy Reserve, and Michigan State Army National Guard.  The report must indicate whether the claims file was reviewed.  The examination should include a diagnosis based upon auditory threshold testing in accordance with 38 C.F.R. § 3.385.  Based on the examination and review of the record, the examiner should provide a medical opinion as to whether it is at least as likely as not that any currently diagnosed bilateral hearing loss (1) was first manifested during active duty, or is the result of any injury suffered or disease contracted during active duty or ACDUTRA in the Reserve or National Guard, (2) is the result of any injury sustained during INACDUTRA in the Reserve or National Guard, or (3) was manifested to a compensable degree within one year after any period of active duty.  A rationale for any opinion advanced should be provided.  If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion.  

4.  After completion of #1 and #2 above, schedule the Veteran for a VA skin examination to determine to the current nature and likely etiology of his current skin disorder.  The claims folder must be made available to the examiner in conjunction with the examination and should include a list of the Veteran's actual periods of active duty, ACDUTRA, and INACDUTRA while serving in the Army, Navy, Navy Reserve, and Michigan State Army National Guard.  The report must indicate whether the claims file was reviewed.  All appropriate testing should be conducted, and all pertinent disabilities associated with the skin found to be present should be diagnosed.  Based on a review of the claims file and the clinical findings of the examination, the examiner is requested to answer the following questions:

a.  Is the Veteran's current report of skin problems part of a medically unexplained chronic multi-symptom illness or an otherwise undiagnosed illness?

b.  If a chronic disorder is found, can such disorder be attributed to a known clinical diagnosis?  If not, the examiner should state specifically.  

c.  If the Veteran's skin problems can be attributed to a known clinical diagnosis, the examiner must provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the skin disability (1) was first manifested during active duty, or is the result of disease contracted during active duty or ACDUTRA in the Reserve or National Guard  A rationale for any opinion advanced should be provided.  If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion.  

5.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate review.  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.).



______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


